Citation Nr: 0200438	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  97-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
PTSD.  The veteran subsequently perfected this appeal.

In February 1999, the Board remanded the case for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal. 

2. The veteran served in Vietnam as a communications 
specialist.  The veteran was awarded the National Defense 
Service Medal, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal, Air Force Outstanding Unit Award and Air 
Force Good Conduct Medal; no combat indicative citations, 
awards or decorations were authorized.

3. The evidence of record does not support a finding that the 
veteran engaged in combat with the enemy.

4. The veteran has a current diagnosis of PTSD.

5. The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 38 C.F.R. § 3.304(f) 
(1996, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the December 2001 written brief 
presentation, the veteran's representative asserts that the 
duty to notify has not been satisfied.  According to the 
representative, the duty to notify requires VA to: 1) explain 
what types of evidence would help substantiate the claim; 2) 
explain if lay or "buddy" statements are needed; 3) explain 
if a lay statement would help substantiate that the injury 
occurred; and 4) inform the claimant of evidence necessary to 
rebut any negative evidence.  

Upon review of the claims folder, the Board finds that the RO 
has satisfied its duty to notify as set forth in the VCAA.  
In June 1996, the RO sent the veteran a letter informing him 
of the evidence needed to process his claim of entitlement to 
service connection for PTSD.  Specifically, the veteran was 
informed that he needed to provide a complete detailed 
description of traumatic incidents which produced the stress 
that resulted in his claimed PTSD.  This description was to 
include dates, places, unit of assignment at the time of the 
event, and, if appropriate, names and other identifying 
information concerning any individuals involved in the event.  
The veteran was further notified that this information is 
necessary to obtain supportive evidence of the stressful 
incidents and that failure to respond may make it difficult 
or impossible to obtain the necessary evidence.  In July 
1996, the RO requested the veteran complete NA Form 13075.  
This form was completed and returned.

In the September 1996 rating decision, the veteran was 
notified that the evidence did not establish that a stressful 
incident occurred and in the October 1996 statement of the 
case (SOC), the veteran was informed of the requirements to 
establish service connection for PTSD.  At the November 1997 
RO hearing, the veteran was further advised that his claim 
was being denied for lack of a verified stressor.  The 
hearing officer (HO) indicated that the veteran had never 
furnished the requested specific information regarding his 
claimed stressors and that he needed to "write the full 
details of that stressful event, which unit [he was] assigned 
[to], the approximate dates of that event, the names of the 
people who [were] wounded or killed and such related events 
as that."  

In the June 1998 supplemental statement of the case (SSOC), 
the veteran was again notified of the requirements to 
establish service connection for PTSD and of the absence of a 
verifiable stressor.  The February 1999 Board remand also 
informed the veteran that the claimed in-service stressors 
had not been verified and the decision advised the veteran 
that he could submit statements from fellow service members 
or others who knew of or witnessed the incidents.  
Thereafter, in May and August 1999, the RO again requested 
stressor information from the veteran.  In the August 1999 
request for information, the veteran was specifically 
informed that he could submit buddy or lay statements.  
Finally, in the May 2001 SSOC, the veteran was again notified 
of the evidence necessary to substantiate his claim.  The 
Board concludes that the above-referenced efforts, including 
the discussions in the rating decision, the SOC, the SSOC's, 
and at the November 1997 hearing, adequately informed the 
veteran of the evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Pursuant 
to the February 1999 Board remand, the RO was instructed to 
undertake additional development, including requesting 
additional stressor information from the veteran,  requesting 
verification of claimed stressors from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 
preparing a memorandum describing the verified stressors and 
scheduling another VA examination to obtain an opinion as to 
whether the veteran's PTSD is related to a verified stressor.  
In the December 2001 written brief presentation, the 
veteran's representative alleges that the RO failed to comply 
with the Board's remand order as required by Stegall v. West, 
11 Vet. App. 268 (1998) (remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand order). 
 
As indicated, the RO requested information regarding the 
veteran's stressors in May and August 1999 and the veteran 
failed to respond.  Thereafter, in December 1999, the RO sent 
a letter to USASCRUR requesting verification of the stressful 
events identified by the veteran.  As the veteran had not 
responded to the specific requests for information, the RO 
provided various excerpts from the November 1997 RO hearing 
as well as the veteran's DD-214, NA Form 13075 and AF Form 7 
(Airman Military Record).  

In the December 2001 written brief presentation, the 
representative indicates that he was unable to locate the 
final determination from USASCRUR in the file.  The claims 
folder contains a USASCURR Inquiry Status Report which 
indicates that the verification inquiry was completed in 
September 2000.  The claims folder also contains an April 
2001 Report of Contact with USASCRUR which indicates that 
there was either not enough specific information or that the 
time the stressors occurred was not identified within a 6 
month period.

According to the May 2001 SSOC, the RO did not prepare a 
memorandum describing the verified stressors because none had 
been verified.  Since the Board remand required review of 
this memorandum by the examiner, another VA examination was 
not scheduled. 

As discussed, the veteran has been requested on numerous 
occasions to provide information so that his stressors may be 
verified.  In July 2001, the veteran indicated that he has 
"been unable to obtain the necessary probative evidence in a 
timely manner" and he requested a 90 day extension to 
perfect his formal appeal.  This appears to have been 
construed as a request for additional time to submit evidence 
and in August 2001, the veteran was notified that a 60 day 
extension had been granted.  In November 2001, the case was 
transferred to the Board and the veteran was notified that 
additional evidence should be mailed directly to the Board.  
The veteran has not submitted the requested evidence and this 
has hampered the RO's efforts to obtain verification of the 
claimed stressors.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence"). 

Pursuant to the February 1999 Board remand, the RO was to 
schedule another VA examination to obtain an opinion as to 
whether the veteran's PTSD could be related to a verified 
stressor.  The Board acknowledges that the veteran was not 
provided this examination.  The veteran did undergo a VA 
examination in August 1996 and was diagnosed with PTSD, 
chronic, delayed.  The examiner noted that the veteran was 
exposed to a number of traumatic stressors during the war.  
The Board notes, however, that these stressors have not been 
verified.  

In the absence of a verifiable stressor, it is the Board's 
opinion that another VA examination will not assist the 
veteran in substantiating his claim.  Consequently, the Board 
finds that the RO has substantially complied with the 
February 1999 Board remand and that the veteran has not been 
prejudiced by the absence of another psychiatric examination.  
See 38 U.S.C.A. § 7261(b) (West 1991); see Roberts v. West, 
13 Vet. App. 185 (1999); see Evans v. West, 12 Vet. App. 22 
(1998). 
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist in this case and that further remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 

The veteran contends that he is entitled to service 
connection for PTSD.  According to the veteran, his PTSD is 
related to various traumatic experiences during his service 
in Vietnam.

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended.  Establishing service connection for 
PTSD currently requires: (1) medical evidence diagnosing 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2001); see Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  Since 
the veteran's claim was filed in April 1996, he is entitled 
to the application of the version most favorable to him.  In 
this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in-
service stressors.  Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  As explained below, the 
evidence does not indicate that the veteran served in combat 
or was wounded therein.  Thus, under both the old and new 
versions of 
38 C.F.R. § 3.304(f), the record must include credible 
supporting evidence that the claimed in-service stressor 
actually occurred.

With regard to the second element under 38 C.F.R. § 3.304(f), 
the validity of the averred stressor, the evidence necessary 
to establish that the claimed stressor actually occurred 
varies depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. § 
1154(b) (West 1991).  When a veteran is found to have engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. §§ 3.304(d), (f) 
(2001). 
 
If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Accordingly, it must first be determined if the veteran 
engaged in combat with the enemy during his averred 
stressors.  The veteran testified that he was a 
communications specialist/courier in Vietnam and that while 
flying from base to base he was exposed to small arms fire.  
He reported exposure to mortar strikes and rocket attacks and 
seeing various individuals killed.  He further reported 
working on burial detail at Soo Chen Orphanage in Cam Ranh 
Bay.  At the November 1997 hearing, the veteran indicated 
that he was never personally exposed to ground fire or 
engagement with the enemy but that he was on hand immediately 
after an engagement with the enemy.  

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The veteran's DD-214 
indicates foreign service of approximately 14 months and that 
he was awarded the National Defense Service Medal, Vietnam 
Service Medal, Republic of Vietnam Campaign Medal, Air Force 
Outstanding Unit Award and Air Force Good Conduct Medal.  No 
combat indicative awards, medals or decorations were 
authorized.  His MOS was communications specialist.  

The veteran testified he did two tours in Vietnam and his AF 
Form 7 indicates that he was a "tele opr" in the 1881 
Communications Squadron in Cam Ranh Bay, Vietnam from January 
1968 to February 1969 and a communications specialist in the 
1882 Communications Squadron in Phan Rang, Vietnam from 
February 1969 to his release from active duty in April 1970.  
The veteran had a top-secret clearance effective July 1967.  

The information contained in the AF Form 7 and DD-214 fails 
to establish that the veteran was engaged in combat with the 
enemy while in Vietnam.  His MOS was non-combat in nature and 
no combat related citations are noted.  As such, the Board 
finds the veteran was not engaged in combat with the enemy.

Because the record does not support a finding that the 
veteran was in combat, his stressors need to be verified.  As 
previously discussed, the RO has attempted to obtain 
information regarding the veteran's stressors and has 
requested verification from USASCRUR.  Despite extensive 
efforts to assist the veteran, the veteran did not respond 
with the requisite information and his claimed in-service 
stressors have not been verified.  While the Board recognizes 
the veteran's reports regarding his claimed stressors, the 
law requires additional verification beyond the veteran's 
assertions.  Evidence of a verified stressor upon which a 
diagnosis of PTSD could be based has not been presented.

The veteran clearly has a diagnosis of PTSD.  Notwithstanding 
this diagnosis, service connection for PTSD is not warranted 
because there is no credible supporting evidence that the 
claimed in-service stressors occurred.  The rule regarding 
reasonable doubt is not for application as the preponderance 
of evidence is against the claim.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.

		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

